Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing a method comprising receiving, by an in-content challenge platform, a plurality of in-content challenges, each in-content challenge specifying an in-content challenge criterion based on actions performed by participants of online games; receiving, by the in-content challenge platform, information indicating launching of an online game by a client device of a participant; identifying, by the in-content challenge platform, one or more in-content challenges matching attributes of the online game and characteristics of the participant; initializing an action score for the participant for each matching in-content challenge; repeatedly performing following steps until an in-content challenge is met by the participant: receiving, by the in-content challenge platform, event data indicating an action performed by the participant within the online game; identifying an in-content challenge associated with the action; updating the action score for the identified in-content challenge based on a value associated with the action; responsive to updating the action score, determining whether the identified in- content challenge is met by the participant; and responsive to participant meeting at least one in-content challenge, generating a content item for the participant; and transmitting the generated content item to the client device of the participant.
The limitations mentioned above are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “receiving and generating” in the context of this claim encompasses the user manually determining if a player meets criteria for receiving a content item. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim
recites additional element – using a display device and a processor to perform the receiving and generating step. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining if criteria is met for receiving a content item) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krivicich et al (US 2013/0331162 A1).
1. Krivicich discloses a computer-implemented method for providing content associated with online games, comprising: 
receiving, by an in-content challenge platform, a plurality of in-content challenges, each in-content challenge specifying an in-content challenge criterion based on actions performed by participants of online games [0025]-[0026]; 
receiving, by the in-content challenge platform, information indicating launching of an online game by a client device of a participant [0029]; 
identifying, by the in-content challenge platform, one or more in-content challenges matching attributes of the online game and characteristics of the participant [0023]-[0025]; 
initializing an action score for the participant for each matching in-content challenge; repeatedly performing following steps until an in-content challenge is met by the participant: receiving, by the in-content challenge platform, event data indicating an action performed by the participant within the online game; identifying an in-content challenge associated with the action; updating the action score for the identified in-content challenge based on a value associated with the action; responsive to updating the action score, determining whether the identified in- content challenge is met by the participant [0025], [0027], [0041], [0051]; and 
responsive to participant meeting at least one in-content challenge, generating a content item for the participant; and transmitting the generated content item to the client device of the participant [0025], [0027], [0043], [0047].
2. Krivicich discloses the computer-implemented method of claim 1, further comprising: transmitting to the client device of the participant, information describing a measure of progress of the participant for one or more in-content challenges [0025]-[0026], [0051], [0060].
5. Krivicich discloses the computer-implemented method of claim 1, wherein an in-content challenge is met by performing actions by the participant across a plurality of sessions of the online game, the method further comprising: storing action scores based on actions performed by the participant during one or more sessions; and loading the action scores determined based on the actions performed by the participant during the one or more sessions for a subsequent session [0025]-[0026], [0051], [0060].
6. Krivicich discloses the computer-implemented method of claim 1, wherein an in-content challenge is met by performing actions by the participant across a plurality of online games, wherein the online game is a first online game, the method further comprising: storing action scores based on actions performed by the participant during a session for the first online game; and loading the action scores determined based on the actions performed by the participant during a new session for a second online game [0025]-[0026], [0051], [0060].
7. Krivicich discloses the computer-implemented method of claim 1, wherein an in-content challenge is met by actions performed by a plurality of participants [0070].
8. Krivicich discloses the computer-implemented method of claim 1, wherein information indicating launching of the online game includes one or more of: memory usage, CPU usage, software logs, internet transmissions, or hard drive operations [0013].

9, 10, 13-16. Krivicich discloses a non-transitory computer readable storage medium comprising stored instructions that when executed by a computer processor cause the computer processor to: receive, by an in-content challenge platform, a plurality of in-content challenges, each in- content challenge specifying an in-content challenge criterion based on actions performed by participants in online games; receive, by the in-content challenge platform, information indicating launching of an online game by a client device of a participant; identify, by the in-content challenge platform, one or more in-content challenges matching attributes of the online game and characteristics of the participant; initialize an action score for the participant for each matching in-content challenge; execute further instructions until an in-content challenge is met by the participant the further instructions when executed cause the processor to: receive, by the in-content challenge platform, event data indicating an action performed by the participant within the online game; identify an in-content challenge associated with the action; update the action score for the identified in-content challenge based on a value associated with the action; determine whether the identified in-content challenge is met by the participant based on the value associated with action; and generate a content item for the participant when the participant meets at least one in- content challenge; and transmit the generated content item to the client device of the participant as similarly discussed above.

17-20. Krivicich discloses a computer system comprising: a computer processor; and a non-transitory computer readable storage medium storing instructions that when executed by the computer processor cause the computer processor to perform steps for providing content associated with interactive media applications, the steps comprising: receiving, by an in-content challenge platform, a plurality of in-content challenges, each in-content challenge specifying an in-content challenge criterion based on actions performed by users in interactive media applications; receiving, by the in-content challenge platform, information indicating launching of an interactive media application by a client device of a user; identifying, by the in-content challenge platform, one or more in-content challenges matching attributes of the interactive media application and characteristics of the user; initializing an action score for the user for each matching in-content challenge; repeatedly performing following steps until an in-content challenge is met by the user: receiving, by the in-content challenge platform, event data indicating an action performed by the user within the interactive media application; identifying an in-content challenge associated with the action; updating the action score for the identified in-content challenge based on a value associated with the action; responsive to updating the action score, determining whether the identified in-content challenge is met by the user; and responsive to user meeting at least one in-content challenge, generating a content item for the user; and transmitting the generated content item to the client device of the user as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krivicich as applied above and further in view of Krystek (US 2019/0340579 A1).
3-4. Krivicich discloses the computer-implemented method of claim 1, further comprising: ranking a list of in-content challenges based on an amount of progress made by the participant for each in-content challenge; and transmitting to the client device of the participant, the ranked list of in-content challenges and periodically updating the ranked list of in-content challenges based on actions performed by the participant; and transmitting the updated ranked list of in-content challenges. Krystek discloses ranking a list of in-content challenges based on an amount of progress made by the participant for each in-content challenge; and transmitting to the client device of the participant, the ranked list of in-content challenges and periodically updating the ranked list of in-content challenges based on actions performed by the participant; and transmitting the updated ranked list of in-content challenges [0090]. It would have been obvious to a person of ordinary skilled in the art to modify Krivicich with Krystek and would have been motivated to do so to help players prioritize the in-content challenges.
11-12. Krivicich and Krystek disclose a non-transitory computer readable storage medium of claim 9, further comprising stored instructions that when executed cause the computer processor to: ranking a list of in-content challenges based on an amount of progress made by the participant for each in-content challenge; and transmitting to the client device of the participant, the ranked list of in-content challenges and update periodically the ranked list of in-content challenges based on actions performed by the participant; and transmit the updated ranked list of in-content challenges as similarly discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715